Citation Nr: 0631515	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-25 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
tinnitus.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty 
from May 1951 to April 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDING OF FACT

From the effective date of service connection, the veteran 
has been in receipt of a 10 percent rating, which is the 
maximum schedular rating for tinnitus, whether tinnitus is 
perceived in one ear or each ear; factors warranting an 
extraschedular rating are not shown. 


CONCLUSION OF LAW

There is no legal basis for the initial assignment of a 
schedular rating higher than 10 percent for tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (prior and subsequent to June 13, 2003); Smith v. 
Nicholson, 19 Vet. App. 63 (2005) rev'd, 451 F.3d 1344 (Fed. 
Cir. 2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, 
and implemented in part at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  

The Board finds that in the instant case the facts are not 
in dispute.  Resolution of the appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of a disability rating for tinnitus.  

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the claim, 
any deficiency as to VCAA compliance is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2003, the RO granted service connection for tinnitus 
and assigned an initial 10 percent rating under Diagnostic 
Code 6260.  He seeks a separate 10 percent rating for 
tinnitus in each ear, rather than the single 10 percent 
rating.

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Tinnitus is evaluated under DC 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent rating is assigned 
for tinnitus, whether tinnitus is perceived as being in one 
ear or each ear or in the head.  38 C.F.R. § 4.87, DC 6260, 
note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003, versions of DC 6260 required 
the assignment of a separate 10 percent rating for tinnitus 
in each ear.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit).  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources based on court precedent that may ultimately be 
overturned on appeal, the Secretary imposed a stay at the 
Board on the adjudication of tinnitus claims affected by 
Smith.  The specific claims affected by the stay essentially 
included all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003, and a rating 
higher than 10 percent was sought.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit reversed the CAVC decision in Smith, and 
affirmed VA's long-standing interpretation of pre-June 13, 
2003, DC 6260 as authorizing only a single 10 percent rating 
for tinnitus, whether perceived as unilateral or bilateral.  
The Federal Circuit explained that an agency's 
interpretation of its own regulations was entitled to 
substantial deference by the courts as long as that 
interpretation was not plainly erroneous or inconsistent 
with the regulations.  The Federal Circuit then found that 
there was a lack of evidence in the record suggesting that 
VA's interpretation of 38 C.F.R. § 4.25(b) and DC 6260 was 
plainly erroneous or inconsistent with the regulations, and 
concluded that the CAVC erred in not deferring to VA's 
interpretation.

As a consequence of the Federal Circuit's decision, the 
Secretary of VA rescinded the stay that had been imposed on 
all claims affected by Smith to include this claim, and 
directed the Board to resume adjudication of the previously 
stayed claims consistent with VA's longstanding 
interpretation that a single 10 percent disability rating is 
the maximum rating available under DC 6260, regardless of 
whether the tinnitus is perceived in one ear or each ear.  

In light of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes a 
schedular rating higher than 10 percent for tinnitus.  


Therefore, the veteran's claim for a separate 10 percent 
rating for each ear for his service-connected tinnitus must 
be denied under both the old and current versions of DC 
6260.  

As the service-connected tinnitus has been assigned the 
maximum schedular rating available for tinnitus by 
regulation and DC 6260, which has been upheld by the U.S. 
Court of Appeals for the Federal Circuit, there is no legal 
basis upon which to award a separate, 10 percent rating for 
tinnitus, whether or not tinnitus is perceived in each ear.  
As the disposition of this claim is based on interpretation 
of the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As an initial rating case, consideration has been given to 
"staged ratings" for the condition over the period of time 
since service connection became effective.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, from the effective 
date of service connection, tinnitus has been evaluated as 
10 percent disabling, which is the schedular maximum 
authorized under VA regulations.

Also, the record does not suggest that tinnitus requires 
frequent hospitalization or causes marked interference with 
employment or otherwise suggests that referral for an 
extraschedular consideration under 38 C.F.R. § 3.321 is 
indicated.



ORDER

An initial rating higher than 10 percent for tinnitus is 
denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


